TEXTO COMPLETO DE LA RESOLUCION
El recurrente, Valentín Rivera Soto (en adelante, "Sr. Rivera"), solicita la revocación de una resolución dictada en su contra por la Junta Apelativa de la Autoridad de los Puertos el 13 de marzo de 1997 y notificada el 10 de abril de 1997.
Procedemos a desestimar el recurso por la falta de jurisdicción. Nos explicamos.
La sección 3.15 de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la' Ley de Procedimiento Administrativo Uniforme (en adelante, "L.P.A.U."), dispone en lo aqüí *583pertinente que:

"La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso."

3 L.P.R.A. sec. 2165 (Supl. 1996).
Asimismo lá sección 4.2 de la L.P.A.U. establece un término de treinta (30) días para recurrir ante el Tribunal de, Circuito de Apelaciones, a partir de la fecha del archivo en autos de la copia de la notificación de la resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la sección 3.15, supra, cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presentación oportuna de una moción de reconsideración. 3 L.P.R.A. sec. 2172.
Los términos antes señalados son jurisdiccionales. Regla 57 del Reglamento del Tribunal de Circuito de Apelaciones de 1 de mayo de 1996.
En el caso de autos, el Sr. Rivera presentó oportunamente una moción de reconsideración ante la agencia recurrida el 16 de abril de 1997. La agencia no actuó sobre dicha moción dentro de los quince (15) días que dispone la sección 3.15, supra.
Por ende, el término de treinta (30) días para recurrir ante este Tribunal comenzó a decursar al finalizar ese período de quince días y expiró el 31 de mayo de 1997. Siendo este día sábado, el término para presentar el recurso se extendía hasta el lunes, 2 de junio de 1997. Regla 68.1 de las de Procedimiento Civil, 32 L.P.R.A. Ap. III, R. 68.1. No obstante, el Sr. Rivera presentó su recurso el 1 de julio de 1997, por lo que está fuera de término.
Como bien se ha resuelto, la falta de jurisdicción no puede ser subsanada ni el tribunal puede arrogársela, teniendo los tribunales el ineludible deber de examinar su propia jurisdicción, así como aquélla del foro de donde procede el recurso. Pagán Navedo v. Rivera Sierra,_D.P.R._(1997), 97 J.T.S. 76, a la pág. 1083; Vázquez v. ARPE,_D.P.R._(1991), 91 J.T.S. 53, pág. 8652; Pueblo v. Miranda Colón, 115 D.P.R. 511, 513 (1984).
Por los fundamentos antes expuestos, se desestima el presente recurso por falta de jurisdicción.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General